09-1614-ag
    Chen v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A096 336 031
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 25 th day of June, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                    Circuit Judges.
    _______________________________________

    ZAI CHENG CHEN,
             Petitioner,

                     v.                                    09-1614-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Zai Cheng Chen, pro se, New York,
                                  N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Stephen J. Flynn, Assistant
                                  Director; Karen Y. Stewart,
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Zai Cheng Chen, a native and citizen of the People’s

Republic of China, seeks review of a March 31, 2009, order

of the BIA affirming the March 2, 2007, decision of

Immigration Judge (“IJ”) Sandy K. Hom, which denied his

applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Cheng

Chen Zai, No. A096 336 031 (B.I.A. Mar. 31, 2009), aff’g No.

A096 336 031 (Immig. Ct. N.Y. City Mar. 2, 2007).     We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified and supplemented by the BIA’s

decision.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d

268, 271 (2d Cir. 2005).    We defer to the agency’s factual

findings if they are supported by substantial evidence.

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 333-34

(2d Cir. 2006); see also 8 U.S.C. § 1252(b)(4)(B) (providing


                               2
that “the administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to

conclude to the contrary”).     Under this standard, the IJ’s

credibility determinations are afforded “particular

deference.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

(2d Cir. 2008).     “Where the IJ's adverse credibility finding

is based on specific examples of inconsistent statements or

contradictory evidence, a reviewing court will generally not

be able to conclude that a reasonable adjudicator was

compelled to find otherwise.”       Id. at 166 (internal

quotation marks and alteration omitted); see also Secaida-

Rosales v. INS, 331 F.3d 297, 307 (2d Cir. 2003) (finding

that an adverse credibility determination must be based on

“specific, cogent reasons” that “bear a legitimate nexus” to

the finding).

    Here, the agency’s adverse credibility determination is

supported by substantial evidence in the record.

Specifically, the agency’s determination is based on

inconsistencies between Chen’s testimony, written

application, and other supporting evidence.

    First, although Chen testified that he never admitted

to being a Falun Gong practitioner and that he refused to


                                3
disclose the identities of fellow Falun Gong practitioners

to Chinese officials during an interrogation, in his asylum

application he indicated that he did in fact disclose this

information.    Compare C.A.R. 329-30, 338 with id. at 491.

Chen contends that this discrepancy was due to a

mistranslation of his asylum statement.    The second

translation he provided, however, which the IJ considered in

reevaluating its initial adverse credibility determination,

remained partially inconsistent with his oral testimony.

Although it did not indicate that he had disclosed the names

of other Falun Gong members, it did state that he had been

forced to admit that he was a member of Falun Gong.     Id. at

58.   Moreover, although Chen, in connection with his second

appeal to the BIA, offered two additional translated

versions of the asylum statement, both of which indicated

that he neither admitted to being a Falun Gong member nor

provided the names of other members, id. at 30, 48, 1 he did

not introduce evidence or explanation establishing that

these versions, rather than the two introduced previously,

are accurate.    Under the circumstances, we cannot say that


       1
        These third and fourth translations are
  substantially identical except that they are certified as
  accurate by different individuals. C.A.R. 31, 49.

                               4
“any reasonable adjudicator would be compelled to conclude”

that these last translations are authoritative and that the

inconsistency identified by the IJ was in fact a

misunderstanding.   See 8 U.S.C. § 1252(b)(4)(B).

    Second, although during his hearing Chen testified that

he was repeatedly beaten with electric batons while in

detention in China, he omitted this significant information

from his asylum application.     See Cheng Tong Wang v.

Gonzales, 449 F.3d 451, 453 (2d Cir. 2006) (stating that

“[t]his Court has repeatedly held that omissions that go to

a heart of an applicant’s claim can form the basis for an

adverse credibility determination”).     Finally, although Chen

testified that his parents paid around 29,000 RMB to secure

his release from prison, his father’s letter failed to

mention the payment of any money.     These specific

discrepancies and omissions, which relate directly to the

basis of Chen’s claim, are adequate support for the adverse

credibility determination.     See Xian Tuan Ye v. Dep’t of

Homeland Security, 446 F.3d 289, 294 (2d Cir. 2006).

     Because Chen’s claims for asylum, withholding of

removal, and CAT relief were all based on the same factual

predicate, and the agency found those facts not credible,

all of the claims necessarily fail.     See Paul v. Gonzales,
                              5
444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang, 426 F.3d at

523.

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               6